                              Case 4:20-cv-04600-JSW Document 16 Filed 07/29/20 Page 1 of 2
   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State, Bar number, and address):                                                   FOR COURT USE ONLY
   Hagens Berman Sobol Shapiro LLP
   1301 2nd Ave, Suite 2000
   Seattle, WA 98101
              TELEPHONE NO.: 206-623-7292                         FAX NO. (Optional):
   E-MAIL ADDRESS (Optional):
       ATTORNEY FOR (Name): SIA FRASER, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED

  United States District Court, Northern District of California
           STREET ADDRESS:            1301 Clay St. Suite 400 S
           MAILING ADDRESS:           1301 Clay St. Suite 400 S
          CITY AND ZIP CODE:          Oakland 94612
               BRANCH NAME:           Ronald V. Dellums Federal Building

                                           SIA FRASER, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS             CASE NUMBER:
       PLAINTIFF/PETITIONER: SIMILARLY SITUATED

DEFENDANT/RESPONDENT: TEAM HEALTH HOLDINGS INC                                                                                      20-cv-04600
                                                                                                            Ref. No. or File No.:
                                      PROOF OF SERVICE OF SUMMONS                                                                    10898.11

1. At the time of service I was at least 18 years of age and not a party to this action.




                                                                                                                                                                     BY FAX
2. I served copies of (specify documents):
   SUMMONS; COMPLAINT; DECLARATION OF SIA FRASER; CIVIL COVER SHEET; CIVIL STANDING ORDER;
   STANDING ORDER FOR DEPOSITIONS; STANDING ORDER FOR ALL JUDGES; STANDING ORDER ON RECUSAL;
   ORDER SETTING CASE MANAGEMENT CONFERENCE; ECF REGISTRATION INFORMATION; FINAL PRETRIAL
   CONFERENCE PROCEDURES AND REQUIRED FILING; ORDER REASSIGNING CASE; ORDER SETTING INITIAL CASE
   MANAGEMENT CONFERENCE AND ADR DEADLINES
3. a. Party served (specify name of party as shown on documents served):
             Team Health Holdings, Inc.

    b.      X         Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                      item 5b whom substituted service was made) (specify name and relationship to the party named in item 3a ):
                      Corporation Service Company, RA

4. Address where the party was served:
             251 Little Falls Drive, Wilmington, DE 19808

5. I served the party (check proper box)
   a. X       by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
              service of process for the party (1) on (date): 07/20/2020 at (time): 10:04 AM

    b.                by substituted service. On (date):                     at (time):                  I left the documents listed in item 2 with
                      or in the presence of (name and title or relationship to person indicated in item 3):

                      (1)               (business) a person at least 18 years of age apparently in charge at the office or usual place of business of
                                        the person to be served. I informed him or her of the general nature of the papers.

                      (2)               (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place
                                        of abode of the party. I informed him or her of the general nature of the papers.

                      (3)               (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                        address of the person to be served, other than a United States Postal Service post office box. I informed him
                                        or her of the general nature of the papers.

                      (4)               I thereafter caused to be mailed (by first class, postage prepaid) copies of the documents to the person to be
                                        served at the place where the copies were left (Code Civ. Proc § 415.20). Documents were mailed
                                        on (date):             from (city):                          or      a declaration of mailing is attached.

                      (5)               I attach a declaration of diligence stating actions taken first to attempt personal service.




                                                                                                                                                              Page 1 of 2
Form Adopted for Mandatory Use                                                                                                           Code of Civil Procedure. § 417.10
Judicial Council of California POS-
010 [Rev. January 1, 2007]                                          PROOF OF SERVICE OF SUMMONS                                         Tracking #: 0055188914

              REF: 10898.11
                             Case 4:20-cv-04600-JSW Document 16 Filed 07/29/20 Page 2 of 2
   PLAINTIFF/PETITIONER: SIA FRASER, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS                            CASE NUMBER:
                         SIMILARLY SITUATED                                                                               20-cv-04600
DEFENDANT/RESPONDENT: TEAM HEALTH HOLDINGS INC


     c.              by mail and acknowledgement of receipt of service. I mailed the documents listed in item 2 to the party, to the
                     address shown in item 4, by first-class mail, postage prepaid,

                     (1) on (date):                                              (2) from (city):
                     (3)               with two copies of the Notice and Acknowledgement of Receipt and a postage-paid return envelope
                                       addressed to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30)
                     (4)               to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40)

     d.              by other means (specify means of service and authorizing code section):

                     Additional page describing service is attached.

6. The “Notice to the Person Served” (on the summons) was completed as follows:
     a.              as an individual defendant.

     b.              as the person sued under the fictitious name of (specify):

     c.              as occupant.

     d.    X         On behalf of (specify) Team Health Holdings, Inc. c/o Corporation Service Company, RA
                     under the following Code of Civil Procedure section:
                                   X      416.10 (corporation)                                      415.95 (business organization, form unknown)
                                          416.20 (defunct corporation)                              416.60 (minor)
                                          416.30 (joint stock company/association)                  416.70 (ward or conservatee)
                                          416.40 (association or partnership)                       416.90 (authorized person)
                                          416.50 (public entity)                                    415.46 (occupant)
                                                                                                    other:
7. Person who served papers
     a.   Name:                              Rodney Samuels
     b.   Address:                           810 E Basin Rd, #H4, New Castle, DE 19720
     c.   Telephone number:                  215-820-9759
     d.   The fee for service was:           $ 125.00
     e.   I am:




                                                                                                                                                     BY FAX
          (1)   X          not a registered California process server.
          (2)              exempt from registration under Business and Professions Code section 22350(b).
          (3)              registered California process server:
                           (i)           owner           employee           independent contractor.     For:
                           (ii)          Registration No.:                                              Registration #:
                           (iii)         County:                                                        County:

8.    X         I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
                or
9.              I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date: ______________
      07/20/2020


                                   Rodney Samuels
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                   (SIGNATURE)




POS-010 [Rev. January 1, 2007]                                                                                                                 Page 2 of 2

                                                             PROOF OF SERVICE OF SUMMONS                                        Tracking #: 0055188914
            REF: 10898.11
